ATTORNEY GRIEVANCE COMMISSION                               IN THE
  OF MARYLAND                                               COURT OF APPEALS
                                                            OF MARYLAND
               Petitioner
                                                            Misc. Docket AG No. 2
V.
                                                            September Term, 2016

CYNTHIA GROOMES KATZ

               Respondent

                                             ORDER

       This matter came before the Court on the Joint Petition for Reprimand by Consent filed

by the Attorney Grievance Commission of Maryland and Respondent, Cynthia Groomes Katz.

The Court, having considered the Petition and the record herein, it is this 280day of July, 2016,

       ORDERED, that Respondent, Cynthia Groomes Katz, be and she is hereby

REPRIMANDED for violating Rule 1.4(b) of the Maryland Lawyers' Rules of Professional

Conduct.




                                                      /s/ Clayton Greene Jr.
                                                     Senior Judge